Citation Nr: 1111550	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-19 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a neurological disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and hypertension.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to July 1982.  He had additional reserve service.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the Veteran appealed the issue of entitlement to service connection for PTSD, which arose from the same rating decision.  However, as the RO granted service connection for PTSD in an April 2010 rating decision, this issue is not before the Board.  

The Board notes that the Veteran's November 2007 notice of disagreement included the issue of entitlement to service connection for high cholesterol.  The RO issued a statement of the case in June 2008 denying service connection.  The Veteran did not include this issue in his July 2008 VA Form 9 and has not filed a substantive appeal with regard to the issue.  While the RO issued one supplemental statement of the case in April 2010 which included the issue, the RO has not taken any other action which indicated to the Veteran that the cholesterol claim was on appeal.  In fact, the RO omitted the issue in a June 2010 supplemental statement of the case and did not certify it to the Board.  Since the Veteran has not filed a substantive appeal and VA has not implicitly or explicitly waived the requirement for a substantive appeal, the Board does not have jurisdiction over the issue of entitlement to service connection for high cholesterol.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to service connection for a neurological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The medical evidence does not show a history of diastolic pressure readings that are predominantly 110 or more or systolic pressure readings that are predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, that VA notify the claimant that the evidence demonstrates a worsening or increase in severity of the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that demonstrates a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in August 2006, December 2007, and June 2008 notice letters, was provided adequate 38 U.S.C.A. § 5103(a) notice, in accordance with the Court's holding in Vazquez-Flores, supra, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained the Veteran's service treatment records, VA medical center (VAMC) records, and private treatment records.  The Veteran underwent a VA examination in February 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for rating purposes, as it provides a detailed assessment of the current severity of the Veteran's hypertension.   

The Board notes that the Veteran has made reference to receiving compensation from the Social Security Administration (SSA) for a neurological disorder.  The Veteran has not stated that SSA records contain any information relevant to his current claim.  Thus, the Board finds that a remand to obtain SSA records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).   

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, the Board must assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that there was no basis for drawing a distinction between initial ratings and increased-rating claims for the purpose of applying staged ratings).  

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

According to Diagnostic Code 7101, which rates impairment resulting from    hypertensive vascular disease (hypertension and isolated systolic hypertension), a 20 percent rating is appropriate for hypertensive vascular disease with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

The RO granted service connection and a ten percent disability rating for hypertension in a November 2004 rating decision.  The Veteran filed the increased rating claim on appeal in August 2006.  

The Veteran received a VA examination in February 2007.  The examiner noted that the Veteran is currently taking angiotensin II receptors, beta blockers, calcium channel blockers, and thiazide diuretics for the treatment of hypertension.  The examiner noted that continuous medication is needed to control hypertension.  He recorded the following blood pressure readings: 136/90, 151/100, 143/97, and 136/90.  VAMC and private treatment records contain blood pressure readings ranging from a low of 102/69 to highs of 138/82 and 120/86.  Thus, despite requiring medication to control his blood pressure, at no time during the appeal period has the Veteran been shown to have diastolic pressure readings of 110 or more or systolic pressure readings of 200 or more.  Accordingly, the Board finds that an increased rating is not warranted at any time during the appeal period.   38 C.F.R. § 4.104, Diagnostic Code 7101.  A staged rating is not appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the Veteran's increased rating claim for hypertension, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In cases where either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected hypertension.  During the VA examination, the Veteran reported a hospitalization in May of 2004 after an abnormal stress test.  However, this was prior that the current appeal period, and no subsequent hypertension-related hospitalizations are shown in the record.  The medical evidence fails to demonstrate that the symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  


ORDER

Entitlement to an increased rating in excess of 10 percent for service-connected hypertension is denied.  


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for a neurological disorder, to include as secondary to service-connected PTSD and hypertension.  

The record contains evidence that the Veteran receives compensation from the SSA which may be related to his claimed neurological disorder.  The Board finds that these records should be obtained prior to further adjudication.  

The Veteran has not been provided a VA examination for his claim.  The Board's duty to assist requires providing a medical examination or obtaining a medical opinion in certain circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a medical examination or obtain a medical opinion arises if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of that disability; establishes that the veteran suffered an event, injury, or disease in service or that certain diseases manifested during an applicable presumptive period; and indicates that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence indicates that the disability may be associated with the veteran's service is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering the duty to provide an examination for the Veteran's neurological disorder claim have been met.  First, the evidence establishes that the Veteran suffered a fall and hit the back of his head while in service in May 1978.  The record contains diagnoses of white matter disease, a seizure disorder, and cognitive disorders.  The Veteran has asserted that his neurological disorder is due to service-connected PTSD and/or hypertension.  The Board finds that because the threshold for determining whether the evidence indicates that the disability may be associated with the Veteran's service is a low one, his lay statements satisfy this criterion.  McLendon, 20 Vet. App. at 82-83.  At this time the evidence of record does not contain sufficient competent medical evidence to decide the claim and the Veteran should be provided with an appropriate examination.  The examination should contain an opinion with regard to direct and secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records pertaining to the Veteran's Social Security Administration claim.  

2.  After obtaining the records, the Veteran should be afforded an appropriate medical examination to ascertain the etiology of his neurological disorder(s).  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer the following opinions: 

(a) whether any neurological disorder found on examination more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity (in light of the treatment record showing head trauma in May 1978); 

(b)  whether any neurological disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected PTSD; and

(c) whether any neurological disorder found on examination is at least as likely as not caused or aggravated by the Veteran's service-connected hypertension.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

 Please send the claims folder to the examiner for review in conjunction with the examination. 

3.  Thereafter, the Veteran's claim of entitlement to service connection for a neurological disorder, to include as secondary to service-connected PTSD and hypertension, should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


